Title: From George Washington to Joseph Wright, 30 January 1785
From: Washington, George
To: Wright, Joseph



Sir,
Mount Vernon 30th Jany 1785.

It has so happened that your card of Septr 1st, with the Bust which accompanied it, did not get to my hands until some time in the course of last month: & that a letter from your good mother dated Decr 8th 1783, only reached me the 12th of last December.
For the first you will please to receive the united acknowledgements & thanks of Mrs Washington & myself. The large one she prays may give you no uneasiness or hurry; your convenience in the execution will be most agreeable to her wishes.
In answer to the second, I give you the trouble of forwarding the enclosed letter when you may have occasion to write to England —our best wishes attend you; & I am Sir, Yr Mo: Obedt Servant

G. Washington

